Name: Council Decision (EU) 2015/1293 of 20 July 2015 on the conclusion, on behalf of the European Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access
 Type: Decision
 Subject Matter: communications;  information technology and data processing;  information and information processing;  rights and freedoms;  international affairs
 Date Published: 2015-07-29

 29.7.2015 EN Official Journal of the European Union L 199/3 COUNCIL DECISION (EU) 2015/1293 of 20 July 2015 on the conclusion, on behalf of the European Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 16 July 1999, the Council authorised the Commission to negotiate within the Council of Europe, on behalf of the European Community, a convention concerning the legal protection of services based on, or consisting of, conditional access. (2) The European Convention on the legal protection of services based on, or consisting of, conditional access (the Convention) was adopted by the Council of Europe on 24 January 2001 and entered into force on 1 July 2003. (3) The Convention establishes a regulatory framework which is almost identical to that set out in Directive 98/84/EC of the European Parliament and of the Council (1). (4) On 21 December 2011, the Convention was signed on behalf of the Union (2). (5) The conclusion of the Convention could help to extend the application of provisions similar to those in Directive 98/84/EC beyond the borders of the Union, and establish a law on services based on conditional access which would be applicable throughout the European continent. (6) The Convention should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The European Convention on the legal protection of services based on, or consisting of, conditional access (3) is hereby approved on behalf of the Union. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit on behalf of the Union the instrument of approval provided for in Article 12 of the Convention, in order to express the consent of the Union to be bound. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 20 July 2015. For the Council The President F. MOGHERINI (1) Directive 98/84/EC of the European Parliament and of the Council of 20 November 1998 on the legal protection of services based on, or consisting of, conditional access (OJ L 320, 28.11.1998, p. 54). (2) The Convention was signed on the basis of Council Decision 2011/853/EU of 29 November 2011 on the signing, on behalf of the Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access (OJ L 336, 20.12.2011, p. 1). That Decision has since been replaced by Council Decision 2014/243/EU of 14 April 2014 on the signing, on behalf of the European Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access (OJ L 128, 30.4.2014, p. 61). (3) The text of the Convention has been published in OJ L 336, 20.12.2011, p. 2. ANNEX DECLARATION OF THE EU (1) While fully recognising the objectives pursued by the European Convention on the legal protection of services based on, or consisting of, conditional access, the Union expresses its concern regarding the application of Article 9 and Article 10(3) of the Convention, following the accession of the Union thereto, on the basis of its exclusive competence. This Declaration is without prejudice to the voting procedures within the Committee of Ministers of the Council of Europe. (1) To be communicated to the Secretary-General of the Council of Europe at the time of deposition of the instrument of approval of the Convention.